DETAILED ACTION
1.	Response to Applicant’s arguments filed 11/10/2022 with respect to pending claims 1-18.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments, filed 11/10/2022 with respect to pending claims 1-18 have been fully considered but are found to be not persuasive.  Dependent claims 9, 10 and 12 have been amended.   Applicants argue that the cited combination of Couch and Barnikel fails to teach or suggest determining a composite dataset based on the first information of the at least one subscriber device, the first location data and signal strength of the at least one signal leakage source,” as recited in claim 1.  Applicants offer a brief characterization of Couch and Barnikel and conclude that it would not be obvious to one of ordinary skill in the art to add data (the coverage data from Barnikel) to Couch’s analysis that is from a different set of devices (and which is not even suggested as being relevant in Couch) and that was previously used for a completely different type of calculation. Couch does not teach or suggest using or analyzing any data associated with subscriber devices in making its evaluation. 
Examiner:
As previously noted, Examiner understands both Couch and Barnikel to teach and/or suggest mapping network impairment potential and/or coverage mapping taking into account a composite data set. 
Independent claims 1, 8 and 15 include receiving first information of at least one subscriber device on a network, replacing the previous recited network element and the first information parameters of strand map, temperature and time. The language is broad.  First, what is a subscriber device?  What is a subscriber device on a network? And, what is information of a subscriber device on a network?  Where specifically is this taught in the instant specification?  
Couch, at Fig.1, illustrates a mapping of parameters 1 thru 4. (1) Leakage power level, (2) RSSI, (3) QoX (ACPR, BER, SINR, RF measurements) and (4) distance. Also depicted is a characterization of leakage interference on LTE signal.
Data is captured through the use of both mobile devices and handheld devices and this data is then sent to a central serve.  Central server is used as a collection point for all data sent from vehicles and handheld devices. The collected data is then used to create prioritization tools and to display the leaks on a mapping platform, [0034-0035] The invention has the capability to measure and ascertain parameters from all measurement categories of data from devices implemented in either a vehicle-mounted or handheld application, as well as uplink data that has been provided by the wireless LTE carriers such as Verizon and AT&T. Location coordinates are also collected at the point of measure to be used in mapping applications. [0052] The parameters related to LTE QoS collected comprises information of a subscriber unit. [0039, 0044-0045, 0052, 0070…] While this may be assumed – that the devices and the LTE measurements are subscriber device information – it is not expressly stated as such by Couch.
  Examiner understands the previously cited prior art of Barnickel to teach a number of parameters used to generate network service parameters for assessing network coverage as discussed in the previous office action.  In addition to the parameters, Barnickle also teaches  coverage assessment operations include receiving, via a network, coverage parameter data from a user device, where the coverage parameter data includes location data generated by the user device. The coverage assessment operations further include generating coverage assessment data based on the coverage parameter data. (Col:8 ;Ln:11-35) and Figs. 16A and 19A-H.
It would have been obvious to use the Barnicle user (subscriber) device in place of the Couch mobile device to capture further information related to discovering network impairment potential from a mobile.  
  
List of cited references
US-2012/0208522 A1
Marklund et al. 
08-2012
US-2013/0316750 A1
Couch, Kenneth W.
11-2013
US-9,838,896 B1
Barnikel et al.
12-2017
US-8,154,303 B2
Maxson et al.
04-2012


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13 and 15-18 are rejected under 35 U.S.C. 103 as being un-patentable over Couch (2013/0316750) in view of Barnikel (9,838,896).

Regarding claim 1, Couch discloses – A computer-implemented method ([0088-0092] and Fig. 4) for mapping a net service impairment potential, the computer-implemented method comprising receiving first information of at least one subscriber device on a network [0036, 0052, 0068-0072] (cell tower locations and BTS performance parameters), determining first location data and signal strength of at least one signal leakage source (determining the geographical location of a leak by, for example, GPS,) [0032, 0038, 0052, 0068-0073] and determining a composite dataset based on the first information of the at least one network element, the first location data and signal strength of the at least one signal leakage source (the ability to utilize any combination of collected data to determine a leakage severity rating or "characterization" of the ) [0032-0033, 0054] and populating a geographic map with the composite dataset illustrating the net service impairment potential. (display the leaks on a mapping platform, such as Google Maps or Microsoft Bing) [0035-0036, 0052-0054] and Figs. 1 & 2.
Couch doesn’t expressly disclose that the first information comprises a subscriber device on a network.
In an analogous art, Barnickel discloses a number of parameters used to generate network service parameters for assessing network coverage including receiving, via a network, coverage parameter data from a user device, where the coverage parameter data includes location data generated by the user device. The coverage assessment operations further include generating coverage assessment data based on the coverage parameter data. (Col:8 ;Ln:11-35) and Figs. 16A and 19A-H.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered one or more of the parameters used for determining coverage and service impairments, as taught in Barnikle, and combining with the relevant data described in Couch to arrive at the desired output as required for the particular application, using more or less of the data as needed.  The modification of Couch to include techniques of Barnikle would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.
* * * * * * * * * * * *  Notes from previous office action.
In an analogous art, Maxon teaches locating points of impairment through measurements taken at locations. For example, based on measured times of arrival as well as signal levels or strengths, optionally in combination with a strand map, the potential points of ingress can be identified. Abstract, (Col:6 ;Ln:40-67), (Col:7 ;Ln:1-9).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered one or more of the parameters used for determining coverage and service impairments, as taught in Maxon, and combining with the relevant data described in Couch to arrive at the desired output as required for the particular application, using more or less of the data as needed.  The modification of Couch to include techniques of Maxon would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.
Barnicle -Sensors capture information used to monitor service impairments. Sensors may include temperature sensors that can be used to measure ambient temperature, a temperature of the transmission device, a temperature of the power line, temperature differentials (e.g., compared to a setpoint or baseline, between transmission devices. Temperature metrics can be collected and reported periodically to a network management system by way of base station. Coverage assessment data can include a coverage mapping based on coverage parameter data received from a plurality of user devices and can be generated based on the aggregate signal strength data of the plurality of locations. The coverage mapping can also be based on known data such as location, height, range, signal power, and/or other characteristics and/or capabilities of the base stations, known obstructions such as buildings and/or trees, etc. In various embodiments, the coverage mapping can be based on coverage prediction data and/or obstruction data received by and/or generated by the coverage assessment system, which is described in more detail herein. For example, coverage prediction data can be used to fill in gaps of the coverage mapping, for example, where actual signal strength measurements were not received. In various embodiments, the coverage mapping can be based on the timing data, where different times of day, days of the week, months of the year, types of weather, etc. correspond to different coverage mappings. In various embodiments, the user interface can be used to display the coverage mapping and/or can allow a user to interact with the coverage mapping. (Col:11 ;Ln:60-67), (Col:12 ;Ln:1-6), (Col:54 ;Ln:15-56) and Figs. 315-17.  
* * * * * * * * * * * * End of notes.
Regarding claim 2, Couch discloses normalizing the first information of the at least one subscriber device. (this single parameter in combination with measured leakage levels could be the basis of a possible relative severity algorithm by simply normalizing the measurements of the detected leaks and sorting the leaks according to their normalized measurements of this parameter combination) [0058]

Regarding claim 3, Couch discloses normalizing the determined signal strength of the at least one signal leakage source. [0058, 0076]

Regarding claim 4, Couch discloses the first information of the at least one network element comprises one of a Long-Term Evolution (LTE) signal of the at least one subscriber device, strand map of the network, or an ambient temperature of the network. [0040, 0060] and Figs. 1&2.
Also, see Barnicle device with sensors that capture information used to monitor service impairments. Sensors may include temperature sensors that can be used to measure ambient temperature, a temperature of the transmission device, a temperature of the power line, temperature differentials (e.g., compared to a setpoint or baseline, between transmission devices. (Col:11 ;Ln:60-67), (Col:12 ;Ln:1-6), (Col:54 ;Ln:15-56) and Figs. 15-17

Regarding claim 5, Couch discloses determining second information of at least one subscriber device on the network and determining a composite dataset based on the second information of at least one subscriber device, the first location data and signal strength of the at least one signal leakage source. [0035-0036, 0052-0054] and Figs. 1 & 2.
Couch doesn’t expressly require that the second information includes less data points than the first information of the at least one network element. 
However, Couch, taken on the whole allows for modification to the use of the measured parameters, signal strengths, key performance indicators, etc. in mapping and/or analysis of the data by using data from various measurements and calculations, either in combination or separately. [0037] The relative severity could also be calculated from parameters using fewer than these identified measurement categories or using more than these categories.  That is, a key concept of the present invention is that cable leaks can be objectively prioritized using an algorithm involving one or more parameters, with additional parameters providing additional information for more sophisticated calculation. [0053-0055] Also, see [0076-0083] for example combinations.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used the data discussed in Couch to arrive at the desired output for the application, using more or less of the data as needed.  The modification of Couch would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 6, Couch discloses the second information of at least one subscriber device comprises a Long-Term Evolution (LTE) signal map of at least node device in a first area. [0067-0073] and Figs. 1-3.

Regarding claim 8, the analysis used, with reference to Couch, for claim 1 applies as the claims contain similar features. Also, see Couch at [0088-0090]. 
However, Couch doesn’t expressly disclose that the first information comprises an ambient temperature of the network or time based data of the network. 
In an analogous art, Barnickel discloses a number of parameters used to generate network service parameters for assessing network coverage including receiving, via a network, coverage parameter data from a user device, where the coverage parameter data includes location data generated by the user device. The coverage assessment operations further include generating coverage assessment data based on the coverage parameter data. (Col:8 ;Ln:11-35) and Figs. 16A and 19A-H.
Barnickel discloses the user device with sensors capture information used to monitor service impairments. Sensors may include temperature sensors that can be used to measure ambient temperature, a temperature of the transmission device, a temperature of the power line, temperature differentials (e.g., compared to a setpoint or baseline, between transmission devices. Temperature metrics can be collected and reported periodically to a network management system by way of base station. Coverage assessment data can include a coverage mapping based on coverage parameter data received from a plurality of user devices and can be generated based on the aggregate signal strength data of the plurality of locations. The coverage mapping can also be based on known data such as location, height, range, signal power, and/or other characteristics and/or capabilities of the base stations, known obstructions such as buildings and/or trees, etc. In various embodiments, the coverage mapping can be based on coverage prediction data and/or obstruction data received by and/or generated by the coverage assessment system, which is described in more detail herein. For example, coverage prediction data can be used to fill in gaps of the coverage mapping, for example, where actual signal strength measurements were not received. In various embodiments, the coverage mapping can be based on the timing data, where different times of day, days of the week, months of the year, types of weather, etc. correspond to different coverage mappings. In various embodiments, the user interface can be used to display the coverage mapping and/or can allow a user to interact with the coverage mapping. (Col:11 ;Ln:60-67), (Col:12 ;Ln:1-6), (Col:54 ;Ln:15-56) and Figs. 15-17.  
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered one or more of the parameters used for determining coverage and service impairments, as taught in Barnikle, and combining with the relevant data described in Couch to arrive at the desired output as required for the particular application, using more or less of the data as needed.  The modification of Couch to include techniques of Barnikle would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 9, the analysis used for claim 2 applies.
Regarding claim 10, the analysis used for claim 3 applies.
Regarding claim 11, the analysis used for claim 4 applies.
Regarding claim 12, the analysis used for claim 5 applies.
Regarding claim 13, the analysis used for claim 6 applies.

Regarding claim 15, the analysis used for claim 8 applies as the claims contain similar features. Also, see Couch at [0093-0094].
Regarding claim 16, the analysis used for claim 2 applies.
Regarding claim 17, the analysis used for claim 3 applies.
Regarding claim 18, the analysis used for claim 5 applies.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being un-patentable over Couch (2013/0316750) in view of Barnikel (9,838,896) and of Marklund (2012/0208522).

Regarding claim 7, Couch teaches the first location data and signal strength of the at least one signal leakage source comprises a signal leakage map in the first area. See Figs. 1 & 2 and corresponding text.
Couch with Barnikel doesn’t describe the mapping as a heat map though this was known in the art at the time of the instant invention.  Some examples of heat maps include but are limited to, for example, a mapping of signal strength to location. 
In an analogous art, Marklund teaches displaying various heat-maps. [0017, 0063] and Figs. 4 & 5. 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have mapped the Couch measured data in the form of a ‘heat-map’ as was known in the art and described briefly in Marklund. This modification of Couch/ Barnikel would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 14, Couch teaches the first location data and signal strength of the at least one signal leakage source comprises a signal leakage map in the first area. See Figs. 1 & 2 and corresponding text.
Couch with Barnikel doesn’t describe the mapping as a heat map though this was known in the art at the time of the instant invention.  Some examples of heat maps include but are limited to, for example, a mapping of signal strength to location. 
In an analogous art, Marklund teaches displaying various heat-maps. [0017, 0063] and Figs. 4 & 5. 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have mapped the Couch measured data in the form of a ‘heat-map’ as was known in the art and described briefly in Marklund. This modification of Couch/ Barnikel would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643